Per Curiam,
' The fact alleged in the petition and not denied in the answer, that the sale of the minor’s interest in land was made by her guardian for the purpose of securing for himself and others the title thereto, was sufficient ground for setting aside the sale without proof of actual fraud or inadequacy of price. That the intent was honest and a full consideration was paid does not prevent the application of the rule that a person assuming a fiduciary relation towards another in regard to property is disabled from using his power for his private benefit and that he cannot directly or indirectly become a purchaser at his own sale. It is a rule founded on public policy to prevent a conflict between interest and duty. It is said in the notes to Fox v. Mackreath, 1 Lead: Cases in Equity, 239: “ It matters not that there was no fraud contemplated and no injury done. The rule is not intended to be remedial of actual wrong but preventive of the possibility of it; it is one of those processes, derived from the system of trusts, by which a court of chancery turns parties away from wrong, and from the power of doing wrong by making their act instantly enure in equity to the rightful purpose. The cases are uniform in declaring that it matters not how innocent and bona fide, and free from the suggestion of fault, the transaction may be.”
The judgment is affirmed at the cost of the appellant.